WHITE, P. J.
I concur in the judgment. A review of the record herein makes it manifest that the facts before the court when it granted the preliminary injunction herein (see City of Los Angeles v. Los Angeles Bldg. & Const. Trades Council, 94 Cal.App.2d 36 [210 P.2d 305]) were practically the same as here presented to the court upon the trial, from the judgment in which this appeal was taken. Though it be conceded that the evidence in part was different, there was no difference in any material respect. Consequently the holding in the former appeal became the law of the ease, and both the trial court and this court are without authority to reconsider the rulings made on the former appeal (Wells v. Lloyd, 35 Cal.App.2d 6, 11 [94 P.2d.373]).
A petition for a rehearing was denied February 26, 1952, and appellants ’ petition for a hearing by the Supreme Court was denied March 27, 1952. Carter, J., was of the opinion that the petition should be granted.